Citation Nr: 1215133	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  09-46 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for residuals of right index finger injury.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1982 to August 2004.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia (RO).


FINDING OF FACT

The Veteran's residuals of right finger injury cannot be reasonably disassociated from his military service.


CONCLUSION OF LAW

Residuals of right index finger injury were incurred in active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefits sought on appeal.  Accordingly, without deciding that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Generally, in order to establish service connection for the claimed disorders, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  In certain circumstances, lay evidence may also be competent to establish a medical diagnosis or medical etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The Veteran is seeking service connection for residuals of right index finger injury.  He contends that he cut his finger on a meat slicer in 1983 while serving on active duty as a cook.  At his July 2010 hearing before the Board, the Veteran testified that he had a scar and double ingrown-type fingernails on his right index finger that resulted from the claimed in-service injury.  He also stated that he experiences difficulty gripping objects and numbness due to the finger condition.  

The Veteran's Form DD-214 lists his military specialty as a Food Service Specialist.  While his service treatment records are silent for any treatments or diagnoses of a finger injury, he asserts that he was taken to an off-post clinic for treatment of the finger injury as the accident happened while preparing dinner after regular hours on post.  On his January 2003 separation examination, the Veteran reported numbness or tingling and impaired use of arms, legs, hands, or feet.

After separation from service, the Veteran underwent a VA examination in April 2011.  The VA examiner indicated that the claims file was reviewed.  The Veteran reported that while stationed at Fort McPherson, Georgia, serving as a cook he cut off part of the tip of his right index finger on a meat slicer.  He stated that he went to an off-post clinic because it was after hours and received first aid care, which included stopping bleeding and bandaging the wound up.  He further stated that he had residual numbness that caused trouble gripping things and that he got an ingrown nail.  The diagnosis was residuals of superficial avulsion injury to tip of right index finger to include numbness.  The examiner first stated that the Veteran's residuals of superficial avulsion injury to tip of right index finger were not due to or a result of injury sustained during active duty.  The examiner noted on examination, there was a small area of decreased sensation and thickened scar tissue along the radial side of the distal tip of the index finger.  The examiner further noted that the current examination was consistent with a history of an avulsion injury, such as the one described by the Veteran, that healed with "some" minor residual decreased sensation.  In that regard, it was noted that the Veteran had minor difficulties with gripping or grasping activities and fine motor tasks, such as writing or picking up a coin, that would require adequate sensation in the tip of the index finger to accomplish; however, there were no significant impairments in the use of the index finger or hand.  Ultimately, the examiner concluded "[u]nfortunately, given the lack of objective documentation in the record confirming the injury occurred during service, this examiner cannot opine that the residual effects are related to his military service."

In April 2011, the Veteran's wife stated that she has known the Veteran since the time he was stationed at Ft. McPherson, Georgia in 1983.  She stated that the Veteran complained of numbness of the right index finger and the resulting difficulty with writing or grasping small objects since his 1983 finger injury.

Based upon a complete review of the record, the Board concludes that the evidence for and the evidence against the Veteran's claim are in relative equipoise.  There are currently diagnosed residuals of right index finger injury.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  

Notwithstanding the lack of notation in the Veteran's service treatment records, the Board finds the Veteran's statements are competent evidence as to the factual matters of which he had first-hand knowledge, such as in-service injury, as well as the observable symptoms ever since military service.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Lay evidence cannot be determined to lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Washington v. Nicholson, 19Vet. App. 362, 368 (2005); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Further, there is no reason to question the credibility of the lay statements of record as they are consistent with the other evidence of record.  As a finder of fact, the Board, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the veteran, and a veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).  The Board therefore finds that the lay statements of record are sufficient to establish a continuity of symptomatology since the Veteran's initial in-service injury.  The circumstances of the claimed injury as described by the Veteran during his service as a cook, is consistent with his service personnel records confirming that he served as a Food Service Specialist in 1983 at the time of the claimed injury, while stationed at Fort McPherson, Georgia.  Moreover, the April 2011 VA examiner noted that the current examination, showing a small area of decreased sensation and thickened scar tissue along the radial side of the distal tip of the index finger, was consistent with a history of an avulsion injury, such as the one described by the Veteran.

In reaching this conclusion, the Board observes that the only medical evidence of record which addresses the etiology of the Veteran's right finger disability is the April 2011 VA examination report which stated that the Veteran's right finger disability was not caused by or a result of any right finger injury in service.  The examiner's rationale for this opinion was the lack of any documentation of a right finger injury in the Veteran's service treatment records.  However, as indicated above, the Board has found the Veteran's reports of an in-service injury to be credible.  Accordingly, the rationale provided by the VA examination appears to be insufficient.

The Board having considered the benefit of the doubt doctrine concludes that the evidence for, and the evidence against, the Veteran's claim for service connection for residuals of a right finger injury appear to be in relative equipoise.  38 U.S.C.A. 5107(b) (2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, service connection for residuals of right index finger injury is warranted.


ORDER

Service connection for residuals of right index finger injury is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


